Weston J.
delivered the opinion of the Court at the adjournment of May term in. Cumberland, in August following.
The defendants justify, in virtue, of a judgment and execution thereon, recovered; by Lewis, against the inhabitants of the second parish, in Kittery, The justification must prevail, if, at the time of the rendition of judgment, the plaintiff was an inhabitant of that parish. The judgment was recovered: in October, 1828. On the 7th of December 1-826, the plaintiff filed with the clerk of the parish a, certificate, stating that he did not consider himself a member pf the parish; nor, liable to pay any charges arising therein, after that date. Did he thereupon cease to be a member of the parish ? We are of opinion that he did.
By the act concerning parishes, revised statutes, ch. 135, sec. 8, it is plainly indicated as the design and policy of the legislature, that the continuance of a member with the parish or society to which he belongs* or has attached: himself, shall be purely voluntary. And when any member shall, choose to withdraw himself from such society, or parish, the mode of doing so is pointed'out. It is not directly stated that, he shall no longer be regarded as a member; but this is plainly implied by his withdrawing himself, which is provided for and sanctioned by the statute. Thereupon he is to be no longer liable for future expenses.
It has been urged, and we think justly, that- it is implied that ho *267shall be liable for expenses, which had been incurred prior to his departure. The former part of the section made provision for the" ease of a member, who had been accepted as such by another soci - ety, and given notice thereof to the clerk of the society, he was about to leave. He is however held liable to be taxed for all monies raised by such society, before he ceases to be a member thereof. Whether this provision is to be limited to money duly voted by such society, or whether it may not be regarded as constructively including expenses lawfully incurred by the prudential officers of such society, it is not necessary now to determine, if it is to be restrained to monies voted, the departing members, who join another society, are more favored than those who do not. There does not seem to be any just ground for this difference. The mode in which the liability is to be enforced in the former part of the section is by taxation; no mode is pointed out, in regard to the implied liability in the latter part.
It has been insisted, that those who have claims upon the society for expenses incurred prior to the departure of a member, and the case before us is of that description, may hold his person and estate still liable to their judgment and execution. But we are not salisfi-fied that the liability implied, after the member has withdrawn himself, can be enforced by this extraordinary remedy. It assumes that his membership, for this purpose, continues ; but we do not feel warranted in making this deduction, from the language of the act. The provision was introduced for the benefit of the society from which the member seceded, that their burthens might not be increased, in regard to expenses before incurred. They have without doubt a remedy upon him, either by taxation or by a special action.
But it. is inquired, what if all the members withdraw, or all who are responsible, shall the claims of creditors be thus defeated ? To this it may be replied, that if the corporation is dissolved, it cannot be charged as a corporation. And if members have seceded, in pursuance of their statute privilege, they are no longer liable as such. Whether a remedy in such cases might not be afforded by an action on the case, or, upon contracts in writing, by a bill in chancery *268against those upon whom a liability may still remain, although not as corporators, we are not called upon in this action to decide.
At common law, corporators are not answerable, in their persons or their private property, for the debts or liabilities of the corporation. But by the usage and practice, for it does not seem to have any other foundation, of Massachusetts and Maine, the case of towns and parishes forms an exception to this principle. But the liability is confined to inhabitants. The person and property of a citizen, who removes out of one town and becomes domiciled in another, is no longer subject to be taken upon an execution, in a suit subsequent^ ly instituted against the town from which he removed ; although it might have issued upon a judgment for a debt which accrued prior to his removal. We do not feel at liberty to extend this peculiar remedy by construction ; but hold its operation limited to those, who were members or inhabitants at the time of the rendition of judgment; or at most at the time of the commencement of the action.
Exceptions overruled„